Exhibit 12.1 Computation of Ratio of Earning to Fixed Charges (In thousands, except ratio) Years Ended December 31, December 25, December 26, December 27, December 28, Pretax income from continuing operations less income/loss from equity investments $ ) $ ) $ ) $ ) $ ) Fixed charges Amortization of capitalized interest 82 32 32 Less: Capitalized interest - ) Earnings $ ) $ ) Interest expensed and capitalized (including amortization of premiums/discounts) $ Interest portion of rental expense Fixed Charges $ Ratio of Earnings to Fixed Charges ** ** ** Earnings do not cover fixed charges by $84 million and $437 million for the fiscal years ended December 27, 2009, and December 28, 2008, respectively, due to non-cash impairment charges of $49 million and $397 million in the respective periods.
